Case: 14-30309      Document: 00512914303         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-30309                                  FILED
                                  Summary Calendar                         January 26, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff-Appellant

v.

SHERIFF’S OFFICE OF LAFAYETTE PARISH,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2143


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against the
Lafayette Parish Sheriff’s Office as a result of his pretrial confinement in the
Lafayette Parish jail. The district court dismissed Lavergne’s complaint as
barred by Heck v. Humphrey, 512 U.S. 477 (1994), and for failure to state a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30309    Document: 00512914303     Page: 2   Date Filed: 01/26/2015


                                 No. 14-30309

claim upon which relief could be granted. The district court also dismissed the
claims Lavergne asserted under Louisiana state law without prejudice.
      On   appeal,   Lavergne    has   not   challenged   the   district   court’s
determinations that Lavergne’s claims for monetary relief for the actions taken
during his pretrial detention and the related jail conditions, which he
contended had forced him to enter a guilty plea to the murders of Shunick and
Pate, were barred by Heck, that Lavergne’s claim regarding a c-pap machine
should be dismissed for failure to state a claim, that Lavergne’s claims against
the Lafayette Parish Sheriff’s Office should be dismissed because it was not an
entity capable of being sued under 42 U.S.C. § 1983, or that the district court
should decline to exercise supplemental jurisdiction over Lavergne’s state law
claims. Although pro se briefs are liberally construed, even pro se litigants
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). Lavergne has thus abandoned any challenge to the
dismissal of these claims. Id.
      Lavergne does challenge, however, the district court’s dismissal of his
conditions of confinement claim concerning his placement in administrative
segregation. This court reviews a dismissal for failure to state a claim under
28 U.S.C. § 1915(e)(2)(B)(ii) de novo, applying the same standard that is used
to review a dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v.
Warren, 134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam).
      A condition or restriction of pretrial detention that constitutes
punishment implicates the protection against the deprivation of liberty
without due process. Bell v. Wolfish, 441 U.S. 520, 535 (1979). Even if the
claim is not barred by Heck, the district court did not err in dismissing the
claim because Lavergne failed show that he was placed in segregation as
punishment or that safety concerns were not legitimate. See id. at 535–40.



                                       2
    Case: 14-30309    Document: 00512914303     Page: 3   Date Filed: 01/26/2015


                                 No. 14-30309

      Finally, the district court did not abuse its discretion in denying
Lavergne’s motions to appoint counsel or to amend his complaint as the
amendments were futile, and to the extent Lavergne raises new claims on
appeal, we do not address them. See Leal v. McHugh, 731 F.3d 405, 417 (5th
Cir. 2013); Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006) (per curiam);
Ulmer v. Chancellor, 691 F.2d 209, 212–13 (5th Cir. 1982).
      The judgment of the district court is AFFIRMED.




                                       3